March 27, 2009 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE, SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com WRITER’S DIRECT LINE 414.297.5596 pfetzer@foley.com Email CLIENT/MATTER NUMBER 063723-0101 Via EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: OCM Mutual Fund File Nos. 002-90810 and 811-04010 Ladies and Gentlemen: On behalf of OCM Mutual Fund, a Massachusetts business trust (the “Trust”), we are transmitting for filing pursuant to Rules472 and 485 under the Securities Act of 1933, as amended, Post-Effective Amendment No.43 to the Trust’s FormN-1A Registration Statement, including exhibits, which has been marked to show the changes in the Registration Statement effected to Post-Effective Amendment No. 42 by Post-Effective Amendment No.43. The Trust has designated on the facing sheet of Post-Effective Amendment No.43 that such Post-Effective Amendment become effective immediately upon filing, pursuant to Rule485(b).As required byRule 485(b)(4), the required representations have been made by certification on the signature page to Post-Effective Amendment No.43.Pursuant to Rule485(b)(4) the undersigned, counsel for the Trust, represents that Post-Effective Amendment No.43 to the Trust’s FormN-1A Registration Statement does not contain disclosures that would render it ineligible to become effective pursuant to Rule485(b). Please call the undersigned at (414)297-5596 should you have any questions regarding this filing. Very truly yours, /s/Peter D. Fetzer Peter D.
